—Judgment, Supreme Court, New York County (Charles J. Tejada, J., at suppression hearing; Carol Berkman, J., at trial), rendered May 15, 1991, convicting defendant, after a jury trial, of robbery in the second degree and resisting arrest, and sentencing him to concurrent terms of imprisonment of 6 to 12 years and one year, respectively, unanimously affirmed.
Contrary to defendant’s contention on appeal, the court substantially complied with the mandate of People v Smith (79 NY2d 309). The jury was charged that the proof had to establish all of the elements of a crime to warrant a conviction, and that forcible theft involves the use or threatened use of force for the purpose of preventing or overcoming resistance to the taking of property. The court clearly distinguished a "forcible” larceny, from the lesser included "simple” charge of petit larceny. Concur — Sullivan, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.